NOTICE OF ALLOWANCE



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1 and 8 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 06/28/2022 in the filed RCE, also dated 06/28/2022, to be persuasive and overcome the prior art of record. 

The closest prior art of record is Yoshimi et al. (4,456,055), Koyanagi (JP 2010-030452 A), and Kim et al. (US 2016/0059665 A1).

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach a vehicular air conditioning device, an inside air temperature detector, a blower, a refrigeration cycle device, a controller, an open signal detector, and a power saving control portion. 

However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the limitations of claims 1 and 8. 



In regards to Claim 1: “…a power saving control portion configured to perform a power saving control to limit an increase of a power consumption of at least one of the refrigeration cycle device or the blower of the inside air-conditioning portion regardless of the inside air temperature when the open signal is detected and it is determined that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control, wherein the power saving control portion is configured to maintain the power consumption of the refrigeration cycle device of the inside air-conditioning portion regardless of the inside air temperature in the power saving control.”

In regards to Claim 8: “…wherein the air-conditioning processor is programmed to perform an auto control to automatically change operations of the refrigeration cycle device and the blower based on the inside air temperature detected by the inside air temperature sensor, detect an open signal indicating that the opening portion is open, determine whether a change of a thermal load on the passenger compartment exceeds an air-conditioning capacity of the auto control, perform a power saving control to limit an increase of a power consumption of at least one of the refrigeration cycle device or the blower regardless of the inside air temperature when the open signal is detected and it is determined that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control, and maintain the power consumption of the refrigeration cycle regardless of the inside air temperature in the power saving control.”
  


Claims 1-9 are allowed. 

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuse et al. (US 2013/0084760 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                          

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763